Citation Nr: 1213834	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  He also had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Following certification of the appeal to the Board, the Veteran submitted additional private treatment reports.  The Veteran's representative indicated in a March 2012 informal hearing presentation that the Veteran waived consideration of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider the additional evidence in the adjudication of the appeal.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by a July 2003 rating decision.  The Veteran was notified of that decision in July 2003, but did not appeal the denial.  

2.  The evidence received since the July 2003 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a low back disability.

3.  The Veteran does not have a low back disability that is attributable to military service.  



CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specifically, the Veteran was notified in a letter dated in October 2007.  The Veteran was advised in the October 2007 correspondence that his claim for a low back disability was previously denied because there was no evidence linking his back to service and that new and material evidence was required to reopen a previously denied claim.  The correspondence also included the elements necessary to establish service connection on a direct basis.  That document satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication in December 2007.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Analysis

A. Reopening a Previously Denied Claim

The Veteran originally submitted a claim of entitlement to service connection for a low back disability in June 2002.  The claim was denied by the RO in September 2002.  Notice of the denial and notice of appellate rights were provided the same month.  The Veteran submitted additional evidence in June 2003, the claim was reconsidered and the denial was confirmed in a July 2003 rating decision.  Notice of the denial and notice of appellate rights were provided the same month.  The Veteran did not initiate an appeal and the RO's decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

As a result, service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for a low back disability was last denied in a July 2003 rating decision.  The evidence of record at the time of the July 2003 rating decision consisted of the Veteran's service treatment records, private medical records from Premier Medical Group and Premier Imaging Center dated in June 2002, and VA outpatient treatment reports dated from February to March 2003.  

The Veteran's service treatment records from his period of active duty and Reserve service document that the clinical evaluation of the Veteran's spine was normal at his September 1979 entrance examination.  The Veteran denied a history of recurrent back pain on a report of medical history form prepared in conjunction with the entrance examination.  Report of medical examinations dated in March 1985, January 1989, and March 1993 reflect normal clinical evaluations of the Veteran's spine.  The Veteran denied recurrent back pain on report of medical history forms prepared in conjunction with the 1985 and 1993 examinations.  He indicated that he did not know if he had recurrent back pain on a 1989 report of medical history form prepared in conjunction with the January 1989 examination.  

The Veteran reported back pain on several occasions in service beginning in February 1981.  In February 1981, the Veteran reported pain in the lumbar region while standing or walking.  He was noted to have slight point tenderness but the examination was otherwise normal.  He was assessed with back strain.  A few days later in February 1981, the Veteran again reported back pain.  Examination of the back revealed swelling.  He was again assessed with back strain.  The following week in February 1981, he was seen with another report of lower back pain.  The examiner noted that the muscles looked tight.  He was assessed with muscle strain.  On several occasions in July 1981 and once in August 1981, the Veteran reported mid-back pain.  Physical examinations were essentially normal with some mid-back swelling noted in August 1981.  He was assessed with mild spinal muscle strain, T7-T10.  Later in August 1981, the Veteran reported low back pain on two occasions.  He was assessed with lower lumbar strain and referred for x-rays.  X-rays dated in August 1981 reflect mild levoscoliosis of the lumbar spine but noted that it might be positional.  Intervertebral disc spaces and vertebral bodies were well maintained.  In August 1982, the Veteran reported chronic low back pain.  Physical examination was essentially normal with little pinpoint tenderness.  He was assessed with chronic low back pain.  

The private treatment reports from Premier Medical Group reflect a report of chronic low back pain in June 2002.  The Veteran was referred for an x-ray and diagnosed with chronic low back pain.  X-rays of the lumbar spine dated in June 2002 were reported to be negative.   

The VA treatment reports dated in February 2003 reflect a report of low back pain for twenty years which started while the Veteran was in service.  The Veteran was assessed with chronic low back pain, most likely strain.  

The RO denied the Veteran's claim in July 2003.  The RO determined that the evidence did not establish a link between his current back condition and his service.  

The Veteran submitted an application to reopen his claim of service connection for a low back disability in April 2007.  The evidence received since the July 2003 rating decision consists of additional VA and private treatment reports and a VA examination report dated in December 2007.    

Because the evidence received since the July 2003 rating decision was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the newly received evidence constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156.  The RO determined in July 2003 that the evidence did not establish a link between the Veteran's back disability and his service.  Since the prior denial, the Veteran has submitted private treatment records which show that he has been diagnosed with degenerative bone change with areas of canal and neural foraminal stenosis throughout the lumbar spine.  Additionally, the Veteran's VA physician indicated that the Veteran's back pain started as early as August 1982.  Consequently, the Board finds that this new information is material to the question before the Board as it raises a reasonable possibility of substantiating the underlying claim of service connection for a low back disability.  Thus, the Board concludes that this claim is reopened.  The Board will now consider the Veteran's claim on the merits.  This does not prejudice the Veteran as the RO also reopened the claim and addressed it on the merits.

B. Service Connection Claim

As noted, the Veteran was seen for complaints of back pain during his active service.  He was assessed with back strain or back pain at those times.  

Private treatment reports from Premier Medical Group reflect reports of chronic low back pain as early as June 2002.  The Veteran was assessed with degenerative disc disease of the lumbar spine in July 2007 and lumbar spinal stenosis with sciatic symptoms in August 2007.  

An October 2006 magnetic resonance imaging (MRI) of the lumbar spine reflects a diagnosis of degenerative bone change with areas of canal and neural foraminal stenosis through the lumbar spine.  An October 2008 MRI reflects a diagnosis of multilevel degenerative disc disease of the lumbar spine most pronounced at L3-4 and L4-5.  

Private treatment reports from United Chiropractic reflect that the Veteran underwent physical therapy for his lumbar spine from June 2009 to August 2009.  

VA outpatient treatment reports dated from February 2003 to February 2008 reflect reports of low back pain as early as February 2003.  The records reflect diagnoses of chronic low back pain, most likely strain; lumbar strain/muscle spasms; and chronic low back pain with left sided radicular pain.  

In a March 2007 statement, one of the Veteran's treating physician's at VA submitted a statement and indicated that the Veteran had been followed for his low back pain at VA since February 2003.  He noted that the Veteran sought treatment for low back pain during service and based on the results of an x-ray in service, the x-ray interpretation favors a mechanical etiology of the low back pain.  He stated that the Veteran reportedly continued to have low back pain and has been treated with Ibuprofen and Flexeril.  He concluded that it is evident that the Veteran's low back pain started as early as August 1982.

At a December 2007 VA examination, the examiner reviewed the claims file, noted the relevant medical records and performed a physical examination.  The examiner diagnosed the Veteran with lumbar degenerative disc disease.  The examiner opined that the Veteran's current low back disability is less likely than not caused by or as a result of in service low back strain.  The examiner's rationale for the opinion was that the Veteran did not report back pain in 1985 and had a normal back examination at that time, he did not report back pain in 1989 and he denied recurrent back pain in 1993.  The examiner also noted that there was no record indicating treatment for low back issues since discharge and the treatment received in service was for low back muscle strain.  He concluded that it was less likely that the current symptoms are as result of the strain experienced in service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence relates the present condition to symptomatology experienced since service.  38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  First, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the low back manifested within one year of his separation from service.  Thus, service connection is not warranted on a presumptive basis for chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.

While the evidence indicates that the Veteran reported low back pain on several occasions in service, x-rays obtained during service did not reflect a diagnosis of degenerative disc disease of the lumbar spine.  Moreover, while the Veteran has reported back pain since military service, the medical evidence of record does not reflect any treatment for a low back disability until 2003, more than twenty years after the Veteran was separated from his period of active service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This is particularly so given the affirmative documentation that there were no back problems on several occasions after service.  The amount of time that passed between service and the first diagnosis of record of a low back disability is also evidence that weighs against the Veteran's claim.

The Board acknowledges the statement from the Veteran's VA physician who indicated that the Veteran has had back pain since 1982.  However, the physician did not provide any rationale for that opinion or specify the precise diagnosis. Prejean v. West, 13 Vet. App. 444 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Moreover, the physician appears to have based this statement on the Veteran's reported history; that is, the service records showing no back problems after the period of active service were not taken into consideration.

The December 2007 VA examiner opined that it is less likely than not that the current low back disability was caused by or as a result of in service low back strain.  The examiner provided a thorough rationale for the opinion and noted that the Veteran denied recurrent back pain on several occasions following service.  The Board finds the opinion of the December 2007 VA examiner to be more probative and persuasive than that of the Veteran's treating physician because the VA examiner reviewed the Veteran's entire medical history and provided a clear rationale for his conclusion.

Although the Board is not questioning the competence of the Veteran's treating physician, the Board notes that the opinion of that medical professional is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

The Board acknowledges the Veteran's assertions that he currently has a low back disability as the result of his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of back pain since service and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current disability and service was less likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current low back disability to his service when the question relates to a complex medical matter, as is the case here.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the Veteran's claim and service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's claim of service connection for a low back disability is reopened; however, entitlement to service connection for a low back disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


